DETAILED ACTION
This action is responsive to the Amendments and Remarks received 04/05/2021 in which claims 6–12 are cancelled, claims 1–3 and 5 are amended, and claims 13–16 are added as new claims.
Response to Arguments
On pages 7–8 of the Remarks, Applicant contends Hsieh fails to teach or suggest the features recited in claim 1 drawn to the primary transform.  Applicant’s arguments are moot in view of the new grounds of rejection necessitated by amendment.  Specifically, the rejection of the claims has been changed from a rejection under 35 U.S.C. 102 to a rejection under 35 U.S.C. 103.  The rejection now relies on the combination of Hsieh and Tsukaba, and principally Tsukaba, to teach the newly added features regarding the primary transform.  
Other claims are not argued separately.  Remarks, 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5 and 13–16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2018/0103252 A1) and Tsukuba (US 2019/0208203 A1).
Regarding claim 1, the combination of Hsieh and Tsukuba teaches or suggests a method of reconstructing a video signal based on a reduced secondary transform, comprising:  obtaining a secondary transform index from the video signal; deriving a secondary transform matrix corresponding to the secondary transform index (Hsieh, ¶ 0162:  teaches signaling a secondary transform index indicating which secondary transform to use), wherein the secondary transform matrix includes a reduced secondary transform matrix, and the reduced secondary transform matrix represents a transform outputting L (L < N) transform coefficient data (L x 1 transform coefficient vectors) based on inputted N residual data (N x 1 residual vectors) (Hsieh, ¶¶ 0026–0028:  teach the secondary transform can be smaller than the primary transform, i.e. a reduced secondary transform; Hsieh, ¶ 0163:  teaches the secondary transform is performed on a smaller, low frequency region of the transform matrix; Hsieh, ¶ 0005:  explains the transform coefficients originally conceptualized as a two-dimensional array is scanned into a one-dimensional vector); obtaining a transform coefficient block by performing an entropy decoding and a dequantization for a current block (N x N) (Hsieh, ¶ 0060:  teaches the decoding process is the same as the encoding process, albeit reciprocal; Hsieh, ¶ 0005:  teaches the encoder entropy codes quantized transform coefficients of a video block); performing an inverse secondary transform for the transform coefficient block based on the reduced secondary transform matrix; performing an inverse primary transform for a block to which the inverse secondary transform is applied; and reconstructing the current block based on a block to which the inverse primary transform is applied (Hsieh, ¶ 0026:  teaches the decoder performs an inverse secondary transform prior to an inverse primary transform), wherein performing the inverse primary transform comprises:  obtaining a multiple transform selection (MTS) flag from a sequence parameter set of the video signal (Hsieh does not appear to directly address the primary transform under AMT; Examiner notes Applicant explains in published paragraph [0056] that MTS is also known as AMT; Tsukuba, ¶¶ 0002–0003:  teaches AMT and the selection of a primary transform; Tsukuba, ¶ 0119–0122:  teaches that enabling flags for turning on and off encoding tools, including AMT, can be signaled in the SPS), wherein the MTS flag includes information representing whether a multiple transform selection is applied to an intra coding unit (Tsukuba, ¶ 0003:  teaches the intra prediction mode informs the selected primary transform; Examiner notes that if the SPS flag turns off AMT, then it would include turning it off for intra coding units for the whole sequence), obtaining a MTS index based on the MTS flag and a prediction mode of the current block, wherein the MTS index indicates a pair of a horizontal transform and a vertical transform (Examiner notes this limitation means that if AMT is turned on for the sequence, then the decoder looks for an AMT index and prediction mode information for indicating the selected primary transform in both horizontal and vertical directions; Tsukuba, ¶¶ 0002–0003:  teach AMT indexes are based on a correspondence table of intra prediction mode information; see also Tsukuba, Fig. 3), deriving kernel type information for at least one of the horizontal transform or the vertical transform based on the MTS index (the kernels are interpreted in view of Applicant’s published paragraph [0145], which explains the kernels are depicted in Applicant’s Fig. 6, e.g. DST7 or DCT8; Tsukuba, Fig. 1:  teaches the same transform kernels as Applicant’s disclosure), and deriving a transform matrix of the transform coefficient block based on size information of the transform coefficient block and the kernel type information , wherein the inverse primary transform is performed based on the transform matrix (The transform that is performed is the transform that is selected; True).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Hsieh, with those of Tsukuba, because both references are drawn to the same field of endeavor and because Tsukuba’s teachings regarding the combination of AMT and secondary transforms evidences that combining Hsieh’s teachings regarding secondary transforms and Tsukuba’s teachings regarding primary transforms is a combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Hsieh and Tsukuba used in this Office Action unless otherwise noted. 
Regarding claim 2, the combination of Hsieh and Tsukuba teaches or suggests the method of claim 1, wherein the reduced secondary transform matrix is applied to a specific region of the current block, and wherein the specific region is a left-top M x M (M < N) in the current block (Hsieh, ¶ 0163:  teaches the reduced region is a top-left region corresponding to low-frequency components).
Regarding claim 3, the combination of Hsieh and Tsukuba teaches or suggests the method of claim 1, wherein when the inverse secondary transform is performed, a 4 x 4 reduced secondary transform matrix is applied to each of divided 4x4 blocks in the current block (Hsieh, ¶ 0164:  teaches secondary transforms for every 4x4 sub-block of the current TU).
Regarding claim 4, the combination of Hsieh and Tsukuba teaches or suggests the method of claim 1, wherein whether the secondary transform index is obtained is determined based on a position of a last non-zero transform coefficient in the transform coefficient block (Hsieh, ¶ 0026:  teaches the whole point of the secondary transform is to reduce the distance between the DC coefficient and the last non-zero coefficient for the block; This teaching suggests the obvious corollary that where the last non-zero coefficient is not initially far away from the DC coefficient, it is not advantageous to implement a secondary transform; Therefore, the skilled artisan would find it obvious to restrict usage of the secondary transform in the aforementioned instance and thus not signal an indication of a secondary transform variant).
Regarding claim 5, the combination of Hsieh and Tsukuba teaches or suggests the method of claim 4, wherein when the last non-zero transform coefficient is not located in a specific region (Examiner notes this limitation has no limiting effect in practical implementation; it simply says the last non-zero coefficient is not located in a specific region, but that specified region can be anywhere, thus any position fits the definition), the secondary transform index is obtained (Hshieh, ¶ 0162:  teaches a secondary transform index is coded to the bitstream; see rationale for rejection of original claim 4, wherein it is explained Hsieh’s ¶ 0026 teaches as obvious only implementing the secondary transform when it would be of benefit), and wherein the specific region represents a remaining region other than a position where a non-zero transform coefficient may exist when transform coefficients are arranged according to a scan order if the reduced secondary transform matrix is applied (Examiner interprets this limitation as simply stating that the decision of whether a secondary transform can be of benefit (by rearranging the transform coefficients in a way that reduces the length of the transform coefficient vector, i.e. shifts forward the last non-zero coefficient) is made based on the scan order (typically zig zag, but others are within the level of skill in the art), the scan order determining the position of the zero and non-zero coefficients; Hsieh, ¶ 0005:  teaches the two-dimensional array of transform coefficients is scanned to produce the one-dimensional array; see also Hsieh, ¶ 0058).
Regarding claim 13, the combination of Hsieh and Tsukuba teaches or suggests the method of claim 1, wherein, based on a value of the MTS index being 0, 1, or 4, the kernel type information for the horizontal transform has a same value with the kernel type information for the vertical transform, and wherein, based on a value of the MTS index being 2 or 3, the kernel type information for the horizontal transform has a different value with the kernel type information for the vertical transform (Tsukuba, Fig. 3:  teaches some intra modes have horizontal and vertical kernel type values that are the same and some that are different; Examiner finds just because Applicant has constructed a combined table whereas the prior art has explained the features using separate lookup tables (Tsukuba, Figs. 2 and 3) amounts to a distinction that is nothing more than a mere arrangement of data which has no technological effect; Also note, the claim requires same kernel type value, not same kernel type
Regarding claim 14, the combination of Hsieh and Tsukuba teaches or suggests the method of claim 13, wherein a value of the kernel type information for the horizontal transform and the vertical transform is 0, 1, or 2, and wherein a value of size information of the transform coefficient block is 4, 8, 16, or 32 (Tsukuba, Fig. 4:  teaches block sizes of 4x4, up to 32x32, and kernel type values in the set [0,3]).
Claim 15 lists the same elements as claim 1, but is drawn to a method of encoding rather than decoding (reconstruction).  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 16 lists the same elements as claim 1, but is recited in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saxena et al., “On Secondary Transforms for Prediction Residual,” Samsung, IEEE, 2012.
Alshina, et al., “Known Tools Performance Investigation for Next Generation Video Coding,” 52nd Meeting, Warsaw Poland, June 2015.  This publication teaches, “One of 4 variants of predetermined secondary transforms which provides the best energy compaction in CU is applied and signaled to decoder with 2 bits.”
Tsukuba (US 2020/0020134 A1) teaches the SPS includes on/off flags for each encoding tool (¶ 0136).
Ikai (US 2020/0213626 A1) teaches adaptive multiple core transforms including DST7 and DCT8 (¶ 0222).  Ikai also teaches the AMT flag for turning on and off AMT.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.

/MICHAEL J HESS/Examiner, Art Unit 2481